                       Case 7:18-cv-10164-KMK Document 5
                                                       3 Filed 11/02/18
                                                               11/01/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                                                                       )
                                                                       )
                                                                       )
                        Desiree Rivera                                 )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 18-cv-10164
                                                                       )
                                                                       )
                                                                       )
                                                                       )
FJB Contracting Inc. and Francis J Brady individually                  )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Francis J Brady, Owner
                                            45 Saw Mill River Rd # 3
                                            Yonkers, NY 10701
                                           FJB Contracting LLC
                                            45 Saw Mill River Rd # 3
                                            Yonkers, NY 10701


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jesse C. Rose
                                           The Rose Law Group
                                           3109 Newtown Avenue
                                           Suite 309
                                           Astoria, New York 11102


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:      11/2/2018                                                                  /s/ J. Gonzalez
                                                                                            Signature of Clerk or Deputy Clerk
